  Case 19-00865       Doc 23    Filed 07/12/19 Entered 07/12/19 15:18:00            Desc Main
                                  Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA

 IN RE:
                                                                BK No. 19-00865
 TRENTON J. ROGERS
                                                                  Chapter 13
 and TANYA M. ROGERS,

          Debtors.

                                        APPEARANCE

       Abbe M. Stensland, General Counsel for Central State Bank, hereby enters her

appearance on behalf of creditor Central State Bank in the above-entitled action.

                                             CENTRAL STATE BANK


                                              /s/ Abbe M. Stensland
                                             Abbe M. Stensland AT0008831
                                             General Counsel
                                             805 – 22nd Avenue
                                             Coralville, IA 52241
                                             Email: Abbe.Stensland@centralstate.bank
                                             Telephone: 319-569-2800



                                     Certificate of Service

       I hereby certify that on July 12, 2019, I filed the foregoing document with the Clerk of
Court using EDMS, which will send notification of such filing to the following:

 Derek N.W. Hong
 Attorney for Debtors




                                              /s/ Gisele N. Warner
